Citation Nr: 1302805	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-39 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This matter comes before the Board from a June 2009 rating decision by the RO in Winston-Salem, North Carolina which in part denied service connection for hypertension, to include as secondary to PTSD.  

The Veteran additionally filed a notice of disagreement (NOD) with the RO's denial of service connection for erectile dysfunction (ED) in this June 2009 rating decision.  In May 2010, the RO reconsidered and granted this claim.  Additionally the Board notes that after the Veteran filed a NOD with an October 2008 rating that denied entitlement to Dependent's Educational Assistance (DEA), the RO granted this claim.  This was done in a July 2009 rating.  Thus, these matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)


REMAND

The Veteran contends that service connection is warranted for hypertension, which he alleges is either being caused or aggravated by his service connected PTSD, for which he is currently in receipt of a 100 percent disability rating.  

The RO, in its June 2009 rating and its May 2010 statement of the case (SOC) referred to review of service treatment records from December 30, 1965 to November 20, 1968.  Review of the claims file and electronic folder only discloses a December 28, 1965 entrance examination and a November 13, 1968 extract from the Department of the Army ordering the Veteran be retired, having been found permanently unfit for further duty by reason of physical disability.  No other service treatment records are associated with the claims file or the electronic folder, and a June 1969 response request for information indicated that health records were not found on file, with the file flagged.  An internal VA memo in response to a phone inquiry from the Veteran in July 1969 indicated that the Veteran had been admitted to Womack Army Hospital on March 23, 1968, and placed on Medical Hold on July 26, 1968.  A physical evaluation board action was completed on August 19, 1968.  

None of these records referred to by the internal VA memo is associated with the claims file; nor are the service treatment records for the dates mentioned by the RO in its June 2009 rating and May 2010 SOC.  As such records are in VA's constructive possession and could prove pertinent to this matter on appeal; further efforts must be made to obtain these records or alternate records, should the originals prove unavailable.  

Additionally, the Board notes that there is evidence suggesting possible vascular effects from a medication prescribed to treat the Veteran's PTSD.  Specifically a December 2006 private treatment record indicated that the Veteran was experiencing cardiac symptoms described as a heart flutter when taking 50 milligrams of Zoloft.  (He is shown to be on Zoloft for his PTSD.)  No mention of this or of any potential vascular effects of the Veteran's medication used to treat his PTSD was made by the examiner in the June 2009 VA examination, who provided an unfavorable opinion, stating that the Veteran's hypertension was not caused by nor a result of PTSD.  

Further, this examination did not address the favorable opinion from the Veteran's private physician, Dr. J, in October 2008, who stated that with reasonable certainty the Veteran's PTSD symptoms affected his cardiovascular status.  Dr. J enclosed documentation, including medical articles, discussing a positive association between PTSD and hypertension, along with results from 2 epidemiologic studies that support such an association.  The VA examiner is noted to have based his unfavorable opinion regarding the association of PTSD and hypertension on studies based on the Vietnam Era twins study database, which was said not to support a finding that PTSD causes or chronically aggravates hypertension.  The examiner did not address why this study outweighed was more persuasive than the epidemiological studies submitted in the article by Dr. J.  Nor did the examiner enclose the report of the study itself in the report from the June 2009 VA examination.  The Board emphasizes that VA adjudicators are not permitted to rely on medical evidence (to include medical research) outside of the record without first giving the claimant notice and an opportunity to comment.  See Thurber v. Brown, 5 Vet. App. 119 (1993). 

In view of the foregoing, another examination is necessary to fully address the evidence in the claims file, to include discussion of possible effects of medication to treat PTSD on hypertension, and the favorable evidence in the record.

In finding that further development, including another VA examination, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003), which had been raised by the Veteran in his August 2009 Notice of Disagreement.  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," Mariano, 17 Vet. App. at 312, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the National Personnel Records Center (NPRC), and any other appropriate state and federal agency to obtain any service treatment records from December 30, 1965 to November 20, 1968.  Such search must also include a search for records of a hospitalization at Womack on March 23, 1968 and placement on Medical Hold on July 26, 1968, the PEB action on August 19, 1968 and the record documenting a September 6, 1968 transfer to the Veteran's home awaiting retirement, which were referred to in an internal VA memo in July 1969.  The AOJ should search the RO's records storage area for these "misplaced" records.  The AOJ should also request all secondary sources of service medical records, including inpatient records, sick and morning reports.  The AOJ should associate all requests and records received with the claims file.  

2.  After the aforementioned development has been completed, return the claims folder to the June 2009 VA examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner. 

The examiner is asked to clarify his opinion that the Veteran's hypertension was not caused by nor a result of PTSD, and provide a detailed rationale for his conclusions.  The examiner is asked to determine whether the Veteran's use of medication to treat PTSD (to include Zoloft), is making worse his hypertension.  The examiner should cite to the record, to include the record showing cardiovascular symptoms of "heart flutter" reported in December 2006 when taking 50 milligrams of Zoloft and/or medical authority to support the opinion.   

In providing the opinion(s), the examiner should also address the favorable evidence of record, including the opinion from Dr. J, in October 2008, as well as the medical treatises associated with the claims folder that support a finding of a link between PTSD and hypertension.  

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  The reports of any study or studies relied upon by the examiner must be associated with the claims folder.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

